DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Invention I, Claims 2-4, 6, and 9-12, in the reply filed on 2/9/2021 is acknowledged.  
However, Claims 1 and 18 are allowable. The restriction requirement between Inventions I, II, III, and IV, as set forth in the Office action mailed on 2/5/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/5/2021 is withdrawn.  Claims 4, 7-8, 13-17, and 19-20, directed to Inventions II, III, and IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Allowable Subject Matter
Claims 1-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant provided US 5,684,578 A and US 4,319,406 A are the closest prior art of record. 
US 5,684,578 A discloses a laser alignment head for use in shaft alignment having two laser alignment heads corresponding to the laser transmission unit and the target unit; however each of these units is affixed around a single roller with specific mounting systems.
US 4,319,406 A discloses laser targets for roller alignment in which two rollers are used to support the corresponding laser transmission and target units; however, these units are clamped to the rollers.

Newly found US 9,279,672 B1 discloses a flange bolt alignment systems and methods in which an emitting unit and a receiving unit are supported by a single flange or inserted through an adjacent pair of the first set of bolt openings.

Newly found US 6223102 B1 discloses a method and device for aligning the shaft of a rotating machine; however the corresponding laser transmission and target units are directly mounted to the shaft.

None of these references alone or in combination arrive at the present invention.

The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a first front plate defining a first laser 
Regarding Independent Claim 18, the prior art of record, taken either alone or in combination, fails to disclose or render obvious “the laser transmission unit comprises a first front plate defining a first laser transmission hole therethrough, a first back plate axially spaced from the first front plate, a first arcuate panel extending axially between the first front plate and the first back plate and being configured to contact a first pair of roller wheels of the first roller stand, and a laser centrally mounted through the first back 
Claims 2-17 and 18-19 are allowable at least based upon their dependence on Claims 1 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877